Citation Nr: 1311049	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  06-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for a disorder manifested by muscle pain.

2.  Entitlement to service connection for a disorder manifested by joint pain.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran currently resides within the jurisdiction of the Cleveland, Ohio VARO.

In March 2011, a hearing was held before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.

This appeal was previously remanded by the Board in September 2011 for further development.  As discussed below, the development conducted was inadequate, and further remand is warranted.  The Board regrets this delay.  

The issue of entitlement to service connection for major depression has been raised by the record.  Specifically, in October 2012, the Veteran's representative indicated the RO had not address the diagnosis of major depression.  Per the October 2011 mental disorders examination, the Veteran has a current diagnosis of major depression that was more than a 50% chance related to service,the sleep disability and pain.  This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This matter must be remanded for new examinations that adequately address the nature and etiology of the joint, muscle, and sleep disorders that the Veteran claims warrant service connection.  

The Board initially notes that a significant portion of the development ordered in the September 2011 remand has been accomplished, including the provision of adequate notice under the Veterans Claims Assistance Act of 2000, and the association of current VA treatment records with the claims file.  Additionally, the Veteran was provided with the appropriate release forms to permit VA to obtain private medical records from the Scripps Memorial Hospital, Barstow Hospital, and from Dr. J.L.; the Veteran did not submit signed releases, however, and VA was unable to obtain the records.  The Veteran is encouraged to provide signed releases to the RO, or to obtain and submit the relevant records, as soon as possible.  Nevertheless, as the Veteran was provided the appropriate releases following the previous remand, the AMC has substantially complied with the remand orders, and needs not take further action in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The examinations VA provided to the Veteran following the September 2011 remand, however, were inadequate, and new examinations must be provided.  Id.  

Concerning the Veteran's joint and muscle disorder claims, the remand sought information concerning (1) whether the Veteran has a current diagnosis related to the symptoms of muscle pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome; (2) whether the Veteran has a current diagnosis related to the joint pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome; (3) whether it is at least as likely as not that the diagnosed rheumatoid arthritis had its onset in service, increased in severity during service, or increased in severity due to her service-connected disabilities - chronic fatigue syndrome and lumbosacral strain; (4) whether there was a well established diagnosis of rheumatoid arthritis between May 1992 and May 1993 with one or two exacerbations during that time period; (5) whether the residuals of rheumatoid arthritis affects a specific joint resulting in limitation of motion; and (6) whether any symptoms of muscle pains or joint pains that are (a) unrelated to the chronic fatigue syndrome and rheumatoid arthritis diagnoses and (b) not otherwise associated with any current diagnoses, and if so, whether alone or in combination such symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during, or as a result of, the Veteran's period of military service, specifically including her service in the Southwest Asia Theater of Operations.

VA provided an October 2011 general medical examination to address the claimed joint and muscle disorders.  Other than vague statements that the Veteran has muscle and joint pains that are related to her already-diagnosed chronic fatigue syndrome and rheumatoid arthritis, the examiner did not address the questions asked.  The examiner did recommend an examination with a rheumatologist.  

On remand, the RO/AMC should schedule the Veteran for an examination with a rheumatologist, and should clearly delineate the questions presented, such that the rheumatologist understands what questions the examination report must address.  

Concerning the Veteran's claim for service connection for a sleep disorder, the Board ordered an examination to determine (1) whether the Veteran has any current sleep disorder unrelated to sleep apnea; (2) whether it is at least as likely as not that any currently-diagnosed sleep disorder, to include sleep apnea, had its onset in service, increased in severity during service, or increased in severity due to the service-connected chronic fatigue syndrome and/or lumbosacral strain; and (3) whether the Veteran has any symptoms of sleep disorder that are unrelated to any current diagnosis (of a sleep disorder or any other disorder, including chronic fatigue syndrome, rheumatoid arthritis, and lumbosacral strain), and if so, whether alone or in combination such symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during, or as a result of, the Veteran's period of military service, specifically including her service in the Southwest Asia Theater of Operations.

The AMC scheduled the Veteran, without explanation, for a mental disorders examination to determine the nature and etiology of her claimed sleep disorder.  The clinical psychologist who provided the examination provided a conflicted opinion concerning whether the Veteran has a sleep disorder related to service.  Additionally, the examining psychologist failed to clearly address the questions presented in the remand.  In the October 2011 examination report, the examiner opined that, while in service the Veteran was exposed to a lot of noise and fatigue and stress that led to sleep disturbance . . . that has persisted from the time she was in the military [] to the present time, and further, that "[y]es, [a] sleep disorder was there in the military."  The examiner did not specify any particular sleep disorder diagnosis.  Thereafter, in an October 2011 addendum, the examiner stated that the Veteran's sleep apnea is less likely than not related to her military service, but did not provide any rationale for his opinion.  

Due to the nature of the examination and the conflicting results, the Board does not feel that returning the claims file to the examiner for clarification would assist in the adjudication of the Veteran's claim.  Rather, on remand, the AMC/RO should schedule the Veteran for a new sleep disorder examination with an appropriate specialist to address the questions related to sleep disorders presented in this remand. 

The examiner who performs the sleep disorder examination should note that although the Veteran's March 1992 separation examination did not indicate any sleep disorders, she indicated on her contemporaneous Medical History Report that she had frequent trouble sleeping.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a rheumatologist to address her claims related to joint and muscle symptomatology.  The examiner should review the claims file, this remand, and any relevant files in the Virtual VA electronics records system prior to the examination, and the ensuing report should indicate that such a review occurred.

In addition to providing a physical examination, any necessary diagnostic testing should be performed.

Thereafter, the examiner is requested to specifically address each of the following questions in his or her report; answers provided should be delineated separately and answered fully:

(a) Does the Veteran have a current diagnosis related to the symptoms of muscle pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.  If the Veteran does not have a separate disorder manifested by muscle pain, please so state with an explanation.

(b) Does the Veteran have a current diagnosis related to the joint pains unrelated to the rheumatoid arthritis or chronic fatigue syndrome?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.  If the Veteran does not have a separate disorder manifested by joint pain, please so state with an explanation.

(c) If the Veteran has a distinct diagnoses related to muscle pains and/or joint pains, provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any current diagnosis (1) had its onset in service, (2) increased in severity during service, or (3) increased in severity due to her chronic fatigue syndrome, lumbosacral strain, or major depression.

(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's rheumatoid arthritis (1) had its onset in service, (2) increased in severity during service, or (3) increased in severity due to her chronic fatigue syndrome, lumbosacral strain, and/or major depression 

(e) Was there a well established diagnosis of rheumatoid arthritis during the year following her May 1992 separation from service with one or two exacerbations during that time period?

(f) Do the residuals of rheumatoid arthritis affect a specific joint resulting in limitation of motion?

(g) If the Veteran has symptoms of muscle pains and/or joint pains that are unrelated to sleep apnea, chronic fatigue syndrome, rheumatoid arthritis, lumbosacral strain, and/or major depression, and those symptoms are not otherwise associated with any other current diagnoses, provide an opinion as to whether these symptoms (alone or in combination with sleep disorder symptoms) may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during or as a result of her period of military service, and specifically her service in Southwest Asia Theater of Operations.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

A complete rationale should be provided for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should so indicate, and should explain why an opinion cannot be provided.

2.  Schedule the Veteran for a sleep disorder examination with an appropriate specialist to address her sleep disorder claim.  The examiner should review the claims file, this remand, and any relevant files in the Virtual VA electronics records system prior to the examination, and the ensuing report should indicate that such a review occurred.

Any necessary diagnostic testing should be performed.

Thereafter, the examiner is requested to specifically address each of the following questions in his or her report; answers provided should be delineated separately and answered fully:

(a) Does the Veteran have a current sleep disorder other than the diagnosed sleep apnea?  Please explain the basis of the diagnosis and identify any related symptoms, with an explanation.  If the Veteran's signs and symptoms are related to an undiagnosed illness, please so state.

(b) Provide an opinion as to whether it at least as likely as not that any current sleep disorder (to include sleep apnea) (1) had its onset in service, (2) increased in severity during service, or (3) increased in severity due to her chronic fatigue syndrome, lumbosacral strain, and/or major depression.

(c) If the Veteran has symptoms of a sleep disorder that are unrelated to sleep apnea, chronic fatigue syndrome, rheumatoid arthritis, lumbosacral strain, and/or major depression, and those symptoms are not otherwise associated with any other current diagnoses, provide an opinion as to whether these symptoms (alone or in combination with joint and muscle symptoms) may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness originating during or as a result of her period of military service, and specifically her service in Southwest Asia Theater of Operations.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

A complete rationale should be provided for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should so indicate, and should explain why an opinion cannot be provided.

3.  The RO/AMC should review the examination reports produced and ensure that the reports fully address the questions presented in this remand.  If the reports are deficient in any manner, immediate corrective action should be taken.

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

